DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-12, and 15-19 are pending.
The claim objections have been withdrawn in view of the claim amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/22 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a discussion with Joseph Lally on 06/29/22.
The application has been amended as follows:

1. (Currently amended) An information handling system comprising: 
a processor device; and 
a non-transitory computer readable medium, communicatively coupled to the processor device, including executable instruction for a basic input/output system (BIOS) wherein the instructions, when executed by the processor device, cause the processor to perform BIOS operations including: 
extracting from a boot manifest a list of files associated with application programs configured to execute within an operating system of the information handling system and respective signatures for each of the files; 
locating the files listed in the boot manifest on a partition of a storage resource accessible to the processor device; 
attempting to verify signatures for each of the files as stored on the storage resource against the respective signatures set forth in the boot manifest; 
enabling execution of a boot loader for the operating system and the application programs in response to successful verification of the signatures; and 
aborting a boot process of the information handling system in response to unsuccessful verification of the signatures; wherein: 
locating the files listed in the boot manifest comprises determining whether an application program file is located in a container file and, responsive to determining that the application program file is stored in the container file, locating the application program file within [[a]] the container fileATTORNEY DOCKETPATENT APPLICATION 102450.0072017/0393843stored within a partition of the operating systeman offset attribute and a size attribute[[s]] of the application program file from the boot manifest, seeking to [[the]] an offset in the container file in accordance with the offset attribute, and reading bytes of the container file in accordance with the size attribute.

8. (Currently amended) A method comprising, in a basic input/output system (BIOS) of an information handling system: 
extracting from a boot manifest a list of files associated with application programs configured to execute within an operating system of the information handling system and respective signatures for each of the files; 
locating the files listed in the boot manifest on a partition of a storage resource of the information handling system; 
attempting to verify signatures for each of the files as stored on the storage resource against the respective signatures set forth in the boot manifest; 
enabling execution of a boot loader for the operating system and the application programs in response to successful verification of the signatures; and 
aborting a boot process of the information handling system in response to unsuccessful verification of the signatures; 
wherein:[[.]] 
locating the files listed in the boot manifest comprises determining whether an application program file is located in a container file and, responsive to determining that the application program file is stored in the container file, locating the application program file within [[a]] the container file stored within a partition of the operating systeman offset attribute and a size attribute[[s]] of the application program file from the boot manifest, seeking to [[the]] an offset in the container file in accordance with the offset attribute, and reading bytes of the container file in accordance with the size attribute.

15. (Currently amended) An article of manufacture comprising: 
a non-transitory computer readable medium including computer-executable instructions readable by a processor, the instructions, when read and executed, for causing the processor to, in a basic input/output system (BIOS) of an information handling system perform BIOS operations, wherein the BIOS operations include: 
extracting from a boot manifest a list of files associated with application programs configured to execute within an operating system of the information handling system and respective signatures for each of the files; 
locating the files listed in the boot manifest on a partition of a storage resource of the information handling system; 
attempting to verify signatures for each of the files as stored on the storage resource against the respective signatures set forth in the boot manifest; 
enabling execution of a boot loader for the operating system and the application programs in response to successful verification of the signatures; and 
aborting a boot process of the information handling system in response to unsuccessful verification of the signatures; 
wherein: 
locating the files listed in the boot manifest comprises determining whether an application program file is located in a container file and, responsive to determining that the application program file is stored in the container file, locating the application program file within [[a]] the container file stored within a partition of the operating systeman offset attribute and a size attribute[[s]] of the application program file from the boot manifest, seeking to [[the]] an offset in the container file in accordance with the offset attribute, and reading bytes of the container file in accordance with the size attribute.

Allowance
Claims 1-5, 8-12, and 15-19 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 1, 8, and 15: “extracting from a boot manifest a list of files associated with application programs configured to execute within an operating system of the information handling system and respective signatures for each of the files”, “attempting to verify signatures for each of the files as stored on the storage resource against the respective signatures set forth in the boot manifest”, and “locating the files listed in the boot manifest comprises determining whether an application program file is located in a container file and, responsive to determining that the application program file is stored in the container file, locating the application program file within the container file stored within a partition of the operating system, extracting an offset attribute and a size attribute of the application program file from the boot manifest, seeking to an offset in the container file in accordance with the offset attribute, and reading bytes of the container file in accordance with the size attribute” in combination with other limitations as a whole and in the context recited in the claims.
	Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436